Exhibit 10.1

AMENDMENT TO EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT

THIS AMENDMENT TO EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT (this
“Amendment”) is made and entered into as of the 12th day of December, 2017, by
and between Mueller Water Products, Inc., a Delaware corporation (the
“Company”), and J. Scott Hall (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive previously entered into that certain
Executive Change-In-Control Severance Agreement effective January 4, 2017 (the
“Agreement”);

WHEREAS, the Company desires to amend the Agreement to add a “best-net”
provision to apply to payments that may not be deductible under Code Section
280G or that may be subject to excise taxes imposed under Code Section 4999,
consistent with the Company’s current policy regarding such payments; and

WHEREAS, the Executive agrees to such amendment to the Agreement.

NOW, THEREFORE, the Company and the Executive, in consideration of the
agreements, covenants and conditions herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.    Article VI of the Agreement is amended by adding the following new Section
6.4 to the end thereof:

“6.4.    Code Section 280G.

(a)    Best-Net Benefit and Compliance with Code Section 280G. Notwithstanding
any other provision of this Agreement or any other plan, arrangement or
agreement to the contrary, if any of the Severance Benefits or any other payment
or benefit under this Agreement, under any other agreement between the Executive
and the Company, or pursuant to any plan, arrangement, program or policy of the
Company (in the aggregate, the “Aggregate Payments”) constitute “parachute
payments” within the meaning of Code Section 280G and, but for this Section 6.4,
would not be fully deductible by the Company or its affiliates for federal
income tax purposes because of Code Section 280G or any successor provision
thereto (or that would result in the Executive being subject to the excise tax
imposed by Code Section 4999 or any successor provision thereto), such Aggregate
Payments will be reduced to the extent necessary such that no portion of the
Aggregate Payments will be subject to the excise tax imposed by Code Section
4999, or any successor provision thereto; provided, that such a reduction will
be made only if, by reason of such



--------------------------------------------------------------------------------

reduction, the Executive’s net after-tax benefit exceeds the net after-tax
benefit the Executive would realize if such reduction were not made.

(b)    Order of Reduction. Any reduction applied pursuant to Section 6.4(a)
hereof shall be made in the order that would provide the Executive with the
largest amount of after-tax proceeds. In applying this principle, the order of
reduction referenced in Section 6.4(a) shall be made in a manner that is both
consistent with, and avoids imposition of excise taxes under, Code Sections 280G
and 409A.”

2.    Except as specifically amended herein, the Agreement shall remain in full
force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment, to be effective as of the date first above written, except as
otherwise provided herein.

 

 

MUELLER WATER PRODUCTS, INC. By:   /s/ KEITH L. BELKNAP     Title:   Executive
Vice President Date:   December 12, 2017 EXECUTIVE /s/ J. SCOTT HALL J. Scott
Hall Date:   December 12, 2017

 

 

3